      Case 1:19-cv-01464-NONE-SAB Document 58 Filed 02/08/21 Page 1 of 2



1
2
3
4
5
6
7
8                                     UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   CHARLES TRAYZON GILBERT,                       )   Case No.: 1:19-cv-01464-NONE-SAB (PC)
                                                    )
12                  Plaintiff,                      )
                                                    )   ORDER OVERRULING PLAINTIFF’S
13          v.                                          OPPOSITION TO DEFENDANTS’ SECOND
                                                    )   REQUEST FOR EXTENSION OF TIME TO FILE
14                                                  )   A REPLY
     KATHLEEN ALLISON, et.al.,
                                                    )
15                  Defendants.                     )   (ECF No. 57)
                                                    )
16                                                  )
                                                    )
17                                                  )
18          Plaintiff Charles Trayzon Gilbert is appearing pro se and in forma pauperis in this civil rights
19   action pursuant to 42 U.S.C. § 1983.
20          Currently before the Court is Plaintiff’s opposition to Defendants’ second request to file a
21   reply, filed February 6, 2021.
22          On January 20, 2021, Defendants filed a second request for an extension of time to file a reply.
23   On this same date, the Court granted Defendants’ request and extended the time to file a reply to
24   February 4, 2021. On February 3, 2021, Defendants filed their reply.
25           Plaintiff opposes Defendants’ second request and argues it was not in good faith and was a
26   ploy to delay the case. (ECF No. 57.)
27          Contrary to Plaintiff’s contention, Defendants’ second request for an extension of time to file a
28   reply was supported by good cause as further evidence was necessary in order to adequately address
                                                        1
       Case 1:19-cv-01464-NONE-SAB Document 58 Filed 02/08/21 Page 2 of 2



1    Plaintiff’s opposition to their motion for summary judgment. (ECF No. 53.) Plaintiff’s disagreement

2    with the necessity to gather further evidence is not a valid basis to oppose Defendants’ request and

3    does not negate the finding of good cause. Accordingly, Plaintiff’s opposition to Defendants’ second

4    request for an extension of time is overruled.

5
6    IT IS SO ORDERED.

7    Dated:    February 8, 2021
8                                                      UNITED STATES MAGISTRATE JUDGE

9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                        2
